  Case 1:15-cr-00036-DSC Document 140 Filed 12/30/19 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA         )
                                 )
           V.                    )    Criminal No. 15-36E
                                 )
ELIZABETH MCMAHAN                )

           DEFENDANT’S MOTION FOR DOWNWARD VARIANCE

     AND NOW, comes the defendant, Elizabeth McMahan, by her

attorney, and with respect to the above captioned matter, she

represents the following:

                                 A.

     1.   The advisory guideline range in this case is

informed, in part, by the §2B1.1(b)(1) enhancement for

"loss".

     2.   That enhancement is, in turn, informed by the

parties having recently come to an agreement regarding a

Joint Stipulation involving "loss" and restitution.

     3.   In the negotiations and consultation that concluded

with that Stipulation, Elizabeth McMahan and the United

States - through respective counsel - reviewed the Indictment

and voluminous Rule 16 discovery materials.

     4.   In light of the governing legal standards for the

Court to apply in determining "loss" under §2B1.1, and

restitution under 18 U.S.C. §§3663, 3663A and 3664, the

parties realized keenly - in these recent negotiations - that

a Joint Stipulation as to "loss" and restitution had not been
  Case 1:15-cr-00036-DSC Document 140 Filed 12/30/19 Page 2 of 4




accomplished in the course of the comparable negotiations

relating to the Plea Agreement in this case.

     5.   That Plea Agreement - in ¶¶ A.2 and B.3 -

contemplated that, at sentencing, the matters of "loss" and

restitution would be disputed sentencing factors, for the

Court to resolve under §6A1.3 of the U.S.S.G and Rule 32(i),

Fed. R. Crim. P.

     6.   In that case, numerous underlying issues of fact

would have been for the Court to resolve after it conducted a

protracted and complex evidentiary hearing.

     7.   One effect in the Plea Agreement of that anticipated

litigation regarding "loss" and restitution is that the

parties agreed to a 2 level - and not a 3 level - downward

adjustment under §3E1.1, to reflect Elizabeth McMahan's

"acceptance of responsibility".

     8.   One effect though of this Joint Stipulation is that

the Court and the government are thereby spared the time and

trouble that attends the loss/restitution determination, and

they may thereby otherwise "allocate their resources

efficiently".

     9.   Accordingly, the immediate relief of a one level

downward variance is in order, thereby reflecting Elizabeth

McMahan's having - on December 20, 2019 - notified the
  Case 1:15-cr-00036-DSC Document 140 Filed 12/30/19 Page 3 of 4




government that she agrees to the terms of the Joint

Stipulation.



     10.     Along these lines, and as Elizabeth McMahan notes

specifically in ¶ 7 of her Position with Respect to

Sentencing Factors, referring to the "Offense Conduct"

paragraphs in the Pre-Sentence Report, i.e., ¶¶ 10-22:

      "[She] disagrees with several of the
      averments of fact which are set forth in
      these paragraphs. But based on the specific
      terms of the Joint Stipulation regarding
      "loss" and restitution, the Court need not
      hear, address or resolve these points of
      disagreement."


     11.     The legal grounds which ultimately informed

Elizabeth McMahan's counseled election to join in the

Stipulation regarding "loss" and restitution are set forth,

not just in Rule 32(i) and §6A1.3. They also appear in

Application Note 3(c) in the Commentary following §2B1.1.

     12.     Those legal grounds include the principles that

"loss" - as a mere sentencing factor - need only be proven by

a fair preponderance of the evidence, and the Court's

determination of "loss" may - in the end - be a "reasonable

estimate".

                                 B.

     13.     If the Court rules in favor of Elizabeth McMahan

with respect to her objection regarding §3C1.1, and if her
  Case 1:15-cr-00036-DSC Document 140 Filed 12/30/19 Page 4 of 4




having timely entered into the Joint Stipulation regarding

“loss”/restitution warrants a one-level downward variance,

then an advisory point of reference for the Court--as it

conducts its analysis under 18 U.S.C. §3553(a)--is a range of

‘27-33' months.

     14.   An extraordinary combination of circumstances--all

involving Elizabeth McMahan’s own “personal history and

characteristics”--will converge in court on January 2, 2020.

That combination distinguishes hers from a “mine-run” case.

     15.   Those circumstances are confirmed first in the

“Personal and Family Data” section of the Presentence Report.

     16.   They are also, with pointed and dramatic clarity,

revealed in detail in the Letters in Support of Defendant

which undersigned counsel filed on December 27, 2019.

     17.   That combination justifies a downward variance to a

sentence of probation with numerous special conditions.

     18.   Foremost of those conditions are home detention

with work release, restitution, and community service.

     WHEREFORE, the defendant, Elizabeth McMahan respectfully

requests that the court vary downward from the advisory

guideline range.


                            Respectfully submitted,

                            s/ Thomas Livingston
                            Thomas Livingston
                            Assistant Federal Public Defender
                            Attorney ID No. 36949
